Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment including amended claims filed on 04/05/2021 has been entered.
Claims 1-11, 13-17 and 19-22 have been examined.
Claims 12, 18 and 23 are cancelled.
Claim objections and claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Response to Arguments
Applicant’s arguments, filed on 04/05/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”).
As per claim 1, the applicant contends that Saileshwar does not disclose or suggest generating a second address based on a first address, which is provided from outside of the data processing device, and a size of the Metadata and the ECC data that is used to indicate a same region in memory for storing the Metadata and the ECC data as Saileshwar stores the ECC data in separate chips from other data.For at least the foregoing reasons, Applicants respectfully submit that independent Claims 1, 13, and 19 are patentable over Fillingim, Haugan, and Saileshwar and that the claims depending therefrom are patentable as depending from an allowable claim.
The examiner would like to point out that (claim limitations) as recited in claim 1, Haugan et al. teach an address controller configured to receive a first address related to storage of the data, to generate a second address based on the first address and a size of the ECC data (paragraph 
JUENEMANN et al. teach a size of the Metadata (paragraph 77, metadata field is 12 bytes in size).
SAILESHWAR et al. (US 20190043600 A1) teach to indicate a same region in memory for storing the Metadata and the ECC data based on the generated second address (paragraph 33, other configurations, store a message authentication code (MAC) (Metadata) and an ECC in a memory region; paragraph 56, metadata may be a MAC).
Fillingim teaches encrypted data (paragraph 113, encryption module, data encrypted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”) in view of Haugan et al. (US .

As per claim 1, Fillingim teaches a system on chip (SOC) comprising: a security processor configured to perform an encryption/decryption operation on data and an error correction code (ECC) operation on the data (fig. 3, paragraph 95, a solid-state storage controller, encryption, decryption, ECC encoder, ECC decoder, data) wherein the security processor comprises: an encryption/ECC encoding processor configured to perform the encryption operation on the data using Metadata (paragraph 113, encryption module, data encrypted using an encryption key (Metadata)) and to generate ECC data by performing ECC encoding processing on encrypted data and the Metadata (paragraph 101, ECC encoder generates ECC check bits for data; paragraph 109, encrypts packets using an encryption key, send packets to the ECC encoder);
a decryption/ECC decoding processor configured to extract the encrypted data and the Metadata by performing ECC decoding processing using the ECC data (paragraph 130, ECC decoder, corrects errors in ECC codewords using ECC data) and to recover the data by performing a decryption operation on the encrypted data using the Metadata (paragraph 146, decryption module, data decrypted using an encryption key (Metadata)).
However Fillingim does not explicitly teach an address controller configured to receive a first address related to storage of the data, to generate a second address based on the first address and a size of the ECC data.
Haugan et al. in an analogous art teach an address controller configured to receive a first address related to storage of the data, to generate a second address based on the first address and a size of the ECC data (paragraph 88, the controller utilizes the data address (first address) for placement of the data into the memory. The controller then takes the data address and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication with the teachings of Haugan et al. by including additionally an address controller configured to receive a first address related to storage of the data, to generate a second address based on the first address and a size of the ECC data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store ECC at a second address.
Fillingim and Haugan et al. do not explicitly teach to indicate a same region in memory for storing the Metadata and the ECC data based on the generated second address.
SAILESHWAR et al. in an analogous art teach to indicate a same region in memory for storing the Metadata and the ECC data based on the generated second address (paragraph 33, other configurations, store a message authentication code (MAC) (Metadata) and an ECC in a memory region; paragraph 56, metadata may be a MAC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication and Haugan et al.’s Patent Application Publication with the teachings of SAILESHWAR et al. by including additionally to indicate a same region in memory for storing the Metadata and the ECC data based on the generated second address.



Fillingim, Haugan et al. and SAILESHWAR et al. do not explicitly teach a size
of the Metadata.
JUENEMANN et al. in an analogous art teach a size of the Metadata (paragraph 77, metadata field is 12 bytes in size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication and SAILESHWAR et al.’s Patent Application Publication with the teachings of JUENEMANN et al. by including additionally a size of the Metadata.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine memory storage area for storing Metadata.

As per claim 3, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al.  teach the additional limitations.
SAILESHWAR et al. teach an address scheduler configured to receive a plurality of encrypted data and ECC data from the encryption/ECC encoding processor, to receive a plurality of second addresses respectively corresponding to the ECC data from the address controller, and to schedule an output operation of the encrypted data and the ECC data and the plurality of second addresses (paragraph 49, stores data, metadata region, store ECC).

As per claim 5, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al.   teach the additional limitations.
SAILESHWAR et al. teach that the address scheduler is configured to output the plurality of encrypted data and first addresses respectively corresponding to the encrypted data and to perform output scheduling of Metadata and ECC data that correspond to the plurality of encrypted data and a second address corresponding to the Metadata and the ECC data (paragraph 52, data from the data region and ECC and MAC (Metadata) from a metadata region of a line are read).

As per claim 9, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al.  teach the additional limitations.
SAILESHWAR et al. teach that the memory that communicates with the SOC comprises a first region and a second region that are logically divided (paragraph 49, data region, metadata region, logically arranged in the memory), and wherein the memory is configured to simultaneously store the Metadata and the ECC data in the second region based on the second address (paragraph 33, store a message authentication code (MAC) (Metadata) and an ECC in a memory region; paragraph 56, metadata may be a MAC).

As per claim 11, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al.  teach the additional limitations.
Fillingim teaches that a memory controller that is configured to communicate with an external memory (paragraph 75, memory controller, external memory), wherein the memory controller is further configured to provide the data to the memory without passing the data through the security processor when an encryption operation is not performed on the data (paragraph 185, ECC module, decodes requested data from the data storage device for the client), and. wherein the memory controller is further configured to provide the data to the memory by passing the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”)  as applied to claim 1 above, and further in view of Hahm (US 6233646 B1, “Memory interface controller”).

As per claim 2, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. do not explicitly teach that a main controller configured to receive an external write request or an external read request of the data and to output control information; wherein the address controller is further configured to perform the address generating operation in accordance with a kind of external request.
Hahm in an analogous art teaches a main controller configured to receive an external write request or an external read request of the data and to output control information; wherein the address controller is further configured to perform the address generating operation in accordance with a kind of external request (col. 3, lines 28-31, control signal, generating an address, write, read).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to data write or read from the memory address.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”)  as applied to claim 3 above, and further in view of BENISTY et al. (US 20180069658 A1, “AGGREGATED METADATA TRANSFER AT A DATA STORAGE DEVICE”) and LIM (US 20160180947 A1, “SEMICONDUCTOR MEMORY DEVICE”).

As per claim 4, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. substantially teach the claimed invention described in claim 3 (as rejected above).
However Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. do not explicitly teach that the encryption/ECC encoding processor comprises a buffer configured to store the Metadata and the ECC data that are generated at different times.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication, SAILESHWAR et al.’s Patent Application Publication and JUENEMANN et al.’s Patent Application Publication with the teachings of BENISTY et al. by including additionally that the encryption/ECC encoding processor comprises a buffer configured to store the Metadata and the ECC data that are generated at different times.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine address to store the Metadata and the ECC data in the memory.
Fillingim, Haugan et al., SAILESHWAR et al., JUENEMANN et al. and BENISTY et al. do not explicitly teach that the buffer is configured to provide the data to the address scheduler in parallel.
LIM in an analogous art teaches that the buffer is configured to provide the data to the address scheduler in parallel (paragraph 57, output operations of buffer groups in parallel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication, SAILESHWAR et al.’s Patent Application Publication, JUENEMANN et al.’s Patent Application Publication and BENISTY et al.’s Patent Application Publication with the teachings of LIM by including additionally that the buffer is configured to provide the data to the address scheduler in parallel.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”) as applied to claim 1 above, and further in view of PLANTS (US 20160314042 A1, “PREFERRED STATE ENCODING IN NON-VOLATILE MEMORIES”).

As per claim 6, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Fillingim teaches that the ECC data comprises first ECC data generated by using the encrypted data (fig. 3, paragraph 109, encrypts the packets prior to sending the packets to the ECC encoder).
SAILESHWAR et al. teach that the first ECC data and the second ECC data are stored in the memory in response to the second address (paragraph 51, memory, stores ECC, addressable line).
However Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. do not explicitly teach that the second ECC data generated by using the Metadata.
PLANTS in an analogous art teaches that the second ECC data generated by using the Metadata (paragraph 122, the ECC encoding performed on the metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication, SAILESHWAR et al.’s Patent Application Publication and 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode the Metadata for error detection.

As per claim 7, Fillingim, Haugan et al., SAILESHWAR et al., JUENEMANN et al. and PLANTS teach the additional limitations.
SAILESHWAR et al. teach that at least some of the Metadata, the first ECC data, and the second FCC data are stored in the same row of the memory based on the second address (paragraph 42, addressable row containing a data region and a metadata region; paragraph 51, addressable line is a metadata region to store both MAC (Metadata) and ECC).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”), JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”)  and PLANTS (US 20160314042 A1, “PREFERRED STATE ENCODING IN NON-VOLATILE MEMORIES”) as applied to claim 6 above, and further in view of KATO et al. (US 20120089843 A1, “INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM”).

As per claim 8, Fillingim, Haugan et al., SAILESHWAR et al., JUENEMANN et al. and PLANTS substantially teach the claimed invention described in claim 6 (as rejected above).

KATO et al. in an analogous art teach that at least some of the Metadata, the first ECC data, and the second ECC data are stored in the same column of the memory based on the second address (paragraph 243, column includes MAC (Metadata) and ECC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication, SAILESHWAR et al.’s Patent Application Publication, JUENEMANN et al.’s Patent Application Publication and PLANTS’ Patent Application Publication with the teachings of KATO et al. by including additionally that at least some of the Metadata, the first ECC data, and the second ECC data are stored in the same column of the memory based on the second address.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read ECC and Metadata together in a single transaction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”)  as applied to claim 1 above, and further in view of Shah et al. (US 7454592 B1, “Block-level and hash-based single-instance storage”).


However Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. do not explicitly teach that the address controller comprises an address storage circuit configured to store the generated second address, and wherein, in a read operation performed on the data, the address controller is configured to receive the first address related to reading of the data and to read the second address corresponding to the received first address from the address storage circuit.
Shah et al. in an analogous art teach that the address controller comprises an address storage circuit configured to store the generated second address, and wherein, in a read operation performed on the data, the address controller is configured to receive the first address related to reading of the data and to read the second address corresponding to the received first address from the address storage circuit (col. 3, lines 20-23, data storage, receiving a first address of a data block, retrieving a second address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication, SAILESHWAR et al.’s Patent Application Publication and JUENEMANN et al.’s Patent Application Publication with the teachings of Shah et al. by including additionally that the address controller comprises an address storage circuit configured to store the generated second address, and wherein, in a read operation performed on the data, the address controller is configured to receive the first address related to reading of the data and to read the second address corresponding to the received first address from the address storage circuit.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”) in view of Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”).

As per claim 13, Fillingim teaches a method of operating a system on chip (paragraph 41, chip), the method comprising: receiving data; generating encrypted data by performing an encryption operation on the data by using Metadata (paragraph 113, data received, encryption module, data encrypted using an encryption key (Metadata)); generating error correction code (ECC) data by performing ECC encoding processing on the encrypted data and the Metadata (paragraph 101, ECC encoder generates ECC check bits for data; paragraph 109, encrypts packets using an encryption key, send packets to the ECC encoder).
However Fillingim does not explicitly teach receiving a first address corresponding to the data, and generating a second address that represents positions in which the Metadata and the ECC data are stored in memory based on the first address and a size of the ECC data.
Haugan et al. in an analogous art teach receiving a first address corresponding to the data, and generating a second address that represents positions in which the Metadata and the ECC data are stored in memory based on the first address and a size of the ECC data (paragraph 88, the controller utilizes the data address (first address) for placement of the data into the memory. The controller then takes the data address and translates it, and generates an address (second address) for the associated ECC, the ECC generated can then be placed into the corresponding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication with the teachings of Haugan et al. by including additionally receiving a first address corresponding to the data, and generating a second address that represents positions in which the Metadata and the ECC data are stored in memory based on the first address and a size of the ECC data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store the Metadata and ECC at a second address.
Fillingim and Haugan et al. do not explicitly teach that the second address comprises information by which at least some of the Metadata and the ECC data are stored in the same row or in the same column in the memory.
SAILESHWAR et al. in an analogous art teach that the second address comprises information by which at least some of the Metadata and the ECC data are stored in the same row or in the same column in the memory (paragraph 42, addressable row containing a data region and a metadata region; paragraph 51, addressable line is a metadata region to store both MAC (Metadata) and ECC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication and Haugan et al.’s Patent Application Publication with the teachings of SAILESHWAR et al. by including additionally that the second address comprises information by which at least some of the Metadata and the ECC data are stored in the same row or in the same column in the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Fillingim, Haugan et al. and SAILESHWAR et al. do not explicitly teach a size
of the Metadata.
JUENEMANN et al. in an analogous art teach a size of the Metadata (paragraph 77, metadata field is 12 bytes in size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication and SAILESHWAR et al.’s Patent Application Publication with the teachings of JUENEMANN et al. by including additionally a size of the Metadata.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine memory storage area for storing Metadata.

As per claim 15, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. teach the additional limitations.
Haugan et al. teach that the second address is generated in response to a data unit including the Metadata and the ECC data that are generated in response to data of an encryption unit (paragraph 88, the controller utilizes the data address (first address) for placement of the data into the memory. The controller then takes the data address and translates it, and generates an address (second address) for the associated ECC.)

As per claim 17, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al.  teach the additional limitations.

SAILESHWAR et al. teach that the Metadata and the ECC data are stored in the same memory chip responsive to generating the second address (paragraph 51, memory, metadata region, stores MAC (Metadata) and ECC).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”) as applied to claim 13 above, and further in view of PLANTS (US 20160314042 A1, “PREFERRED STATE ENCODING IN NON-VOLATILE MEMORIES”).

As per claim 14, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. substantially teach the claimed invention described in claim 13 (as rejected above).
Fillingim teaches that the ECC data comprises first ECC data generated by using the encrypted data (fig. 3, paragraph 109, encrypts the packets prior to sending the packets to the ECC encoder).
SAILESHWAR et al. teach that the Metadata, the first ECC data, and the second ECC data are stored in the same row or in the same column in the memory based on the second address (paragraph 42, addressable row containing a data region and a metadata region; paragraph 51, addressable line is a metadata region to store both MAC (Metadata) and ECC).
However Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. do not explicitly teach second ECC data generated by using the Metadata.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication, SAILESHWAR et al.’s Patent Application Publication and JUENEMANN et al.’s Patent Application Publication with the teachings of PLANTS by including additionally second ECC data generated by using the Metadata.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode the Metadata for error detection.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”) as applied to claim 13 above, and further in view of Shah et al. (US 7454592 B1, “Block-level and hash-based single-instance storage”).

As per claim 16, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. substantially teach the claimed invention described in claim 13 (as rejected above).
SAILESHWAR et al. teach reading at least some of the Metadata and the ECC data from the memory (paragraph 46, memory, stored MAC and ECC are read).
However Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. do not explicitly teach storing the generated second address; receiving a request to read data corresponding to 
Shah et al. in an analogous art teach storing the generated second address; receiving a request to read data corresponding to the first address; and reading data from the memory by using the second address corresponding to the first address among stored addresses (col. 3, lines 20-23, data storage, receiving a first address of a data block, retrieving a second address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication, SAILESHWAR et al.’s Patent Application Publication and JUENEMANN et al.’s Patent Application Publication with the teachings of Shah et al. by including additionally storing the generated second address; receiving a request to read data corresponding to the first address; and reading data from the memory by using the second address corresponding to the first address among stored addresses.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine memory address to read Metadata and ECC.

Claims 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”) in view of Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”).


and to generate ECC data by performing ECC encoding processing on encrypted data and the Metadata (paragraph 101, ECC encoder generates ECC check bits for data; paragraph 109, encrypts packets using an encryption key, send packets to the ECC encoder);a decryption/ECC decoding processor configured to extract the encrypted data and the Metadata by performing ECC decoding processing by using the ECC data (paragraph 130, ECC decoder, corrects errors in ECC codewords using ECC data) and to recover the data by performing a decryption operation on the encrypted data by using the Metadata (paragraph 146, decryption module, data decrypted using an encryption key (Metadata)); and an interface circuit configured to interface with the memory for data access based on the first and second addresses (paragraph 60, storage input/output bus).
However Fillingim does not explicitly teach an address controller configured to receive a first address related to storage of the data, to generate a second address based on the first address and a size of the ECC data.
Haugan et al. in an analogous art teach an address controller configured to receive a first address related to storage of the data, to generate a second address based on the first address and a size of the ECC data (paragraph 88, the controller utilizes the data address (first address) for placement of the data into the memory. The controller then takes the data address and translates it, and generates an address (second address) for the associated ECC, the ECC generated can then be placed into the corresponding ECC address; paragraph 54, memory locations used for ECC, paragraph 55, ECC size of 2 Bytes).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store ECC at a second address.
Fillingim and Haugan et al. do not explicitly teach to indicate a same region of the memory for storing the Metadata and the ECC data based on the generated second address.
SAILESHWAR et al. in an analogous art teach to indicate a same region of the memory for storing the Metadata and the ECC data based on the generated second address (paragraph 33, other configurations, store a message authentication code (MAC) (Metadata) and an ECC in a memory region; paragraph 56, metadata may be a MAC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication and Haugan et al.’s Patent Application Publication with the teachings of SAILESHWAR et al. by including additionally to indicate a same region of the memory for storing the Metadata and the ECC data based on the generated second address.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to read ECC and MAC together in a single transaction.
Fillingim, Haugan et al. and SAILESHWAR et al. do not explicitly teach a size
of the Metadata.
a size of the Metadata (paragraph 77, metadata field is 12 bytes in size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s Patent Application Publication and SAILESHWAR et al.’s Patent Application Publication with the teachings of JUENEMANN et al. by including additionally a size of the Metadata.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine memory storage area for storing Metadata.

As per claim 21, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. teach the additional limitations.
SAILESHWAR et al. teach that the second address comprises information by which at least some of the Metadata, the first ECC data, and the second ECC data are stored in the same row or in the same column of the memory (paragraph 42, addressable row containing a data region and a metadata region; paragraph 51, addressable line is a metadata region to store both MAC (Metadata) and ECC).

As per claim 22, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. teach the additional limitations.
SAILESHWAR et al. teach that the memory comprises one or more dynamic random access memories (DRAM), wherein the DRAM comprises a first region and a second region that are logically divided (paragraph 65, RAM; paragraph 49, data region, metadata region, logically arranged in the memory).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fillingim (US 20110314354 A1, “US 20110314354 A1”), Haugan et al. (US 20070079217 A1, “Method and apparatus for implementing error correction coding in a random access memory”), SAILESHWAR et al. (US 20190043600 A1, “MEMORY ORGANIZATION FOR SECURITY AND RELIABILITY”) and JUENEMANN et al. (US 20170286311 A1, “REPETITIVE ADDRESS INDIRECTION IN A MEMORY”) as applied to claim 19 above, and further in view of PLANTS (US 20160314042 A1, “PREFERRED STATE ENCODING IN NON-VOLATILE MEMORIES”).

As per claim 20, Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. substantially teach the claimed invention described in claim 19 (as rejected above).
Fillingim teaches that the ECC data comprises first ECC data generated by using the encrypted data (fig. 3, paragraph 109, encrypts the packets prior to sending the packets to the ECC encoder).
SAILESHWAR et al. teach to perform the address generating operation for storing the first ECC data and the second ECC data in the memory based on the second address (paragraph 51, memory, stores ECC, addressable line).
However Fillingim, Haugan et al., SAILESHWAR et al. and JUENEMANN et al. do not explicitly teach second ECC data generated by using the Metadata.
PLANTS in an analogous art teaches second ECC data generated by using the Metadata (paragraph 122, the ECC encoding performed on the metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fillingim’s Patent Application Publication, Haugan et al.’s 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode the Metadata for error detection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111